IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,664


EX PARTE JAMES IVAN MASTERSON, JR., Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 03-05-03783-CR(1) IN THE 359TH DISTRICT COURT

FROM MONTGOMERY COUNTY



 Per curiam.
 
O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for writ of habeas corpus. 
Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty and
was convicted of driving while intoxicated (enhanced) and sentenced to thirteen years'
imprisonment.  He did not appeal his conviction.
	This Court received Applicant's application on December 8th, 2006.  Prior to this
Court receiving the application, Applicant had sent a letter to both the trial court clerk and
the clerk of this Court requesting that his application be withdrawn.  After this Court received
the application, on January 19th, 2007, the clerk of this Court received a letter from Applicant
requesting that this Court not withdraw his application, but rather consider it on the merits. 
This Court dismissed the application on Applicant's own motion on February 7th, 2007. 
After reconsideration on its own motion, the Court finds that the application should have
been granted on the merits.  Accordingly, the Court withdraws its prior order dismissing this
application and enters this opinion granting Applicant relief.
	Applicant contends that his plea was involuntary because he did not understand that
one of the enhancements used to make his offense a felony was too remote to be used as an
enhancement under Texas Penal Code Section 49.09(e).  The trial court has determined that
Applicant should be granted relief.
	Relief is granted.  The judgment in Cause No. 03-05-03783-CR in the 359th Judicial
District Court of Montgomery County is set aside, and Applicant is remanded to the custody
of the sheriff of Montgomery County to answer the charge against him.
	Copies of this opinion shall be sent to the Texas Department of Criminal
Justice-Correctional Institutions Division.

Delivered: April 18, 2007
Do Not Publish